Citation Nr: 0604643	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, denying the veteran's claim of 
entitlement to service connection for a bipolar disorder.  
Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in January 2006, a 
transcript of which is on file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his January 2006 hearing, the veteran testified that he 
had been evaluated and treated in service for clinical 
depression during the six-month period beginning in June 1974 
by a Master Sergeant Jamison at the Wilford Hall United 
States Air Force Medical Center at Lackland Air Force Base in 
Texas.  Reports of such treatment are not now contained 
within the service medical records previously provided to VA 
by the National Personnel Records Center.  He further 
reported that he had received medical assistance in or about 
1998 from the VA Medical Center in Tucson, Arizona because of 
psychiatric problems, and records relating to that period of 
treatment are also absent from the veteran's claims folder.  
Further actions are found to be in order to retrieve any 
available treatment records compiled in service or 
thereafter.  

Pursuant to the VA's duty to assist obligation, it is 
determined that the veteran should be afforded a VA 
psychiatric examination in order to ascertain the nature and 
etiology of his claimed bipolar disorder.  As well, an 
opinion from the examining VA psychiatrist is necessary with 
respect to the nexus of any existing bipolar disorder of the 
veteran to his period of military service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Service medical or personnel records 
compiled in service relating to the 
examination, treatment, and counseling of 
the veteran for clinical depression 
during the six-month period beginning in 
June 1974 by Master Sergeant Jamison or 
other service person must be obtained for 
inclusion in the claims folder.  Such may 
have been received at the Wilford Hall 
United States Air Force Medical Center at 
Lackland Air Force Base in Texas.  All 
efforts to obtain these and any other 
Federal records must continue until such 
records are obtained or until such time 
as the AMC/RO concludes in writing that 
the records do not exist or that further 
attempts to obtain them would be futile. 

2.  All records pertaining to the 
veteran's treatment in or about 1998 for 
psychiatric problems at the VA Medical 
Center in Tucson, Arizona, must be 
obtained for inclusion in his claims 
folder.  

3.  All records of VA medical care 
pertaining to the veteran's claimed 
bipolar disorder, which are not already 
on file and which were compiled since 
November 2002, at the VA Medical Center 
in Phoenix, Arizona, file, must be 
obtained for inclusion in his claims 
folder.  

4.  Thereafter, the veteran must be 
afforded a VA psychiatric examination for 
the purpose of ascertaining the nature 
and etiology of any currently shown 
bipolar disorder.  The claims folder in 
its entirety must be made available to 
and reviewed by the examiner for use in 
the study of this case.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and any and all indicated 
psychological testing deemed necessary by 
the examiner.  All pertinent diagnoses 
must be set forth.  

The examiner is asked to provide a 
professional opinion and supporting 
rationale as to the following:  

Is it at least as likely as not 
that the veteran's bipolar 
disorder, if any, had its onset 
in service or is otherwise 
related to his period of active 
service from May 1970 to 
February 1977?  The examiner 
should also address the 
question of whether it is at 
least as likely as not that a 
psychosis was present within 
the one-year period immediately 
following the veteran's 
discharge from service in 
February 1977, and, if so, how 
and to what degree was such a 
psychosis manifested?

Use by the examiner of the "at 
least a likely as not" 
language is required in the 
response provided.  

5.  Lastly, the veteran's claim of 
entitlement to service connection for a 
bipolar disorder must be readjudicated, 
based on all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all the relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


